



Exhibit 10.01
































INTUIT INC .
NON-QUALIFIED DEFERRED COMPENSATION PLAN


As AMENDED AND RESTATED, EFFECTIVE JANUARY 1, 2009


































Draft Restatement 12.23.08
 
 
 








--------------------------------------------------------------------------------





Establishment and Purpose                        1
ARTICLE II
Definitions                                1
ARTICLE III
Eligibility and Participation                        8
ARTICLE IV
Deferrals                                8
ARTICLE V
Company Contributions                        11
ARTICLE VI
Benefits .......:                                12
ARTICLE VII
Modifications to Payment Schedules                    16
ARTICLE VIII
Valuation of Account Balances; Investments                16
ARTICLE IX
Administration                                17
ARTICLE X
Amendment and Termination                        19
ARTICLE XI
Informal Funding                            19
ARTICLE XII
Claims                                    20
ARTICLE XIII
General Provisions                            24







--------------------------------------------------------------------------------





ARTICLE I
Establishment and Purpose
Intuit Inc. hereby amends and restates the Intuit Inc. 2005 Executive Deferred
Compensation Plan, hereby renamed the Intuit Inc. Non-Qualified Deferred
Compensation Plan, effective January 1, 2008. This amendment and restatement
applies to all amounts previously or hereafter deferred under this Plan. All
amounts deferred under the Plan after January 1, 2005, shall be subject to Code
Section 409A.


The purpose of the Plan is to attract and retain key Employees by providing each
Participant with an opportunity to defer receipt of a portion of his or her
salary, bonus, and other specified compensation. The Plan is not intended to
meet the qualification requirements of Code Section 401(a), but is intended to
meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(l) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company's or the Adopting Employer's creditors until such
amounts are distributed to the Participants.




ARTICLE II
Definitions
2.1
 
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA.
 
 
 
 
2.2
 
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.
 
 
 
 
2.3
 
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its eligible employees.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
























--------------------------------------------------------------------------------





2.4
 
Affiliate.  Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).
 
 
 
 
2.5
 
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant's spouse, if living,
otherwise the Participant's estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.


A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(l)(B).
 
 
 
 
2.6
 
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.
 
 
 
 
2.7
 
Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
change in the ownership of the Participating Employer (ii) a change in the
effective control of the Participating Employer; (iii) a change in the ownership
of a substantial portion of the assets of the Participating Employer, each as
determined pursuant to the requirements of Section 409A of the Code.


For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer's Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer. A change in the ownership of
a substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant's relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section l.409A-3(i)(5)(ii).












--------------------------------------------------------------------------------





2.8
 
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of , this Plan.
 
 
 
 
2.9
 
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.
 
 
 
 
2.10
 
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.
 
 
 
 
2.11
 
Committee. Committee means the committee appointed by the Board of Directors of
the Company (or the appropriate committee of such board) to administer the Plan.
If no designation is made, the Chief Executive Officer of the Company or his
delegate shall have and exercise the powers of the Committee.
 
 
 
2.12
 
Company. Company means Intuit Inc.


 
 
 
 
2.13
 
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant's Account(s) in accordance with the provisions of
Article V of the Plan. Company Contributions are credited at the sole discretion
of the Participating Employer and the fact that a Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contribution in subsequent years. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.
 
 
 
 
2.14
 
Company Contribution Agreement. Company Contribution Agreement means an
agreement between a Participant and a Participating Employer that specifies (i)
the amount of the Participating Employer's Company Contribution and (ii) the
Payment Schedule applicable to one or more Accounts. A Company Contribution
Agreement may also specify the investment allocation described in Section 8.4
and the schedule by which the Company Contribution shall vest.
 
 
 
 
2.15
 
Compensation. Compensation means a Participant's base salary, bonus, and such
other cash or equity-based compensation (if any) approved by the Committee as
Compensation that may be deferred under this Plan. Compensation shall not
include any compensation that has been previously deferred under this Plan or
any other arrangement subject to Code Section 409A.
 
 
 
 
2.16
 
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies (i)
the amount of each component of Compensation that the Participant has elected to
defer to






































--------------------------------------------------------------------------------





 
 
the Plan in accordance with the provisions of Article IV, and (ii) the Payment
Schedule applicable to one or more Accounts. The Committee may permit different
deferral amounts for each component of Compensation and may establish a minimum
or maximum deferral amount for each such component. Unless otherwise specified
by the Committee in the Compensation Deferral Agreement, Participants may defer
up to 50% of their base salary and up to 90% of other types of Compensation for
a Plan Year. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.
 
 
 
 
2.17
 
Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant's Beneficiary(ies) upon the Participant's death as provided in
Section 6.1 of the Plan.
 
 
 
 
2.18
 
Deferral. Deferral means a credit to a Participant's Account(s) that records
that portion of the Participant's Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.


Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.


 
 
 
 
2.19
 
Disability Benefit. Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled.


 
 
 
2.20
 
Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant's
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided, however, that a Participant shall be
deemed to be Disabled if determined to be totally disabled by the Social
Security Administration or, to the extent permitted under 409A of the Code, if
the Participant is determined to be disabled under the Intuit Inc. Long-Term
Disability Plan
(or its successor). In all events, whether a Participant has a Disability shall
be determined with the requirements of Treasury Regulation sec. 409A-3(i)(4).


 
 
 
 
2.21
 
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VIII.
 
 
 
 
2.22
 
Effective Date. Effective Date means January 1, 2008.
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------







2.23
 
Eligible Employee. Eligible Employee means an employee who: (i) is a member of a
"select group of management or highly compensated employees" of a Participating
Employer within the meaning of Sections 201(2), 301(a)(3) and 401(a)(l) of
ERISA, as determined by the Committee from time to time in its sole discretion
and (ii) has received notification of eligibility to participate.
 
 
 
 
2.24
 
Employee. Employee means a common-law employee of an Employer.
 
 
 
 
2.25
 
Employer.  Employer means, with respect to Employees it employs, the Company and
each Affiliate.
 
 
 
 
2.26
 
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
 
 
2.27
 
Participant. Participant means an Eligible Employee who has executed and
delivered a Compensation Deferral Agreement and any other person with an Account
Balance greater than zero, regardless of whether such individual continues to be
an Eligible Employee. A Participant's continued participation in the Plan shall
be governed by
a. Section 3.2 of the Plan.
 
 
 
 
2.28
 
Participating Employer. Participating Employer means the Company and each
Adopting Employer.
 
 
 
 
2.29
 
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.
 
 
 
 
2.30
 
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
"Performance-Based Compensation" will be made in accordance with Treas. Reg.
Section l.409A-l(e).
 
 
 
 
2.31
 
Plan. Plan means this Intuit Inc. Non-Qualified Deferred Compensation Plan, as
it may be amended from time to time hereafter. To the extent required under Code
Section 409A, the term Plan may in the appropriate context shall also mean a
portion of the Plan that is treated as a single plan under Treas. Reg. Section
1.409A-l(c), or the Plan or portion of the Plan and any other nonqualified
deferred compensation plan or portion thereof that is treated as a single plan
under such Section.














--------------------------------------------------------------------------------





2.32
 
Plan Year. Plan Year means January 1 through December 31.
 
 
 
 
2.33
 
Retirement. Retirement means a Participant's Separation from Service after
attainment of age 55 and completion of 5 Years of Service.
 
 
 
 
2.34
 
Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.
 
 
 
 
2.35
 
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant that
have not been allocated to a Specified Date Account. Unless the Participant has
established a Specified Date Account, all Deferrals and Company Contributions
shall be allocated to a Retirement/Termination Account on behalf of the
Participant.
 
 
 
2.36
 
Separation from Service. Separation from Service means an Employee's termination
of employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.


Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee shall be deemed to have incurred a Separation from Service if
the Employer and the Employee reasonably anticipated that the level of services
to be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or
(ii) the expiration of the Employee's right, if any, to reemployment under
statute or contract.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.25 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of 50% shall be determinative.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.
 
 
 
 
2.37
 
Specified Date Account. A Specified Date Account means an Account established
pursuant to Section 4.3 that will be paid (or that will commence to be paid) at
a future date as specified in the Participant's Compensation Deferral Agreement.
Unless






















--------------------------------------------------------------------------------





 
 
otherwise determined by the Committee, a Participant may maintain no more than
five Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an "In-Service Account".
 
 
 
 
2.38
 
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(c).
 
 
 
 
2.39
 
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-l(d).
 
 
 
 
2.40
 
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant's Separation from Service
prior to Retirement.
 
 
 
2.41
 
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's dependent (as defined
in Code section 152, without regard to section 152(b)(l), (b)(2), and
(d)(l)(B)), or a Beneficiary; loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.
 
 
 
 
2.42
 
Valuation Date. Valuation Date means each Business Day.
 
 
 
 
2.43
 
Year of Service. Year of Service means each 12-month period of continuous
service with the Employer. If a Participant is an Employee as a result of the
Company's or one of its Affiliates' acquisition of or merger with the
Participant's prior employer, the Participant's Years of Service shall include
the time the Participant was employed by such prior employer.




















--------------------------------------------------------------------------------







ARTICLE Ill
Eligibility and Participation
3.1
 
Eligibility and Participation. An Eligible Employee becomes a Participant upon
the earlier to occur of (i) a credit of Company Contributions under Article V or
(ii) the execution and delivery of a valid Compensation Deferral Agreement.
 
 
 
3.2
 
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subjet to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan beyond the Plan Year in which he or she becomes
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero and during such time may continue to make
allocation elections as provided in Section 8.4 and distribution election
changes, if permitted under Article VII hereof. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid and ceases to be an Eligible Employee.



ARTICLE IV
Deferrals
4.1
 
Deferral Elections, Generally.
 
 
 
 
 
(a) A Participant shall submit a Compensation Deferral Agreement during the
enrollment periods established by the Committee and in the manner specified by
the Committee, but in any event, in accordance with Section 4.2. A Compensation
Deferral Agreement that is not timely filed with respect to a service period or
component of Compensation shall be considered void and shall have no effect with
respect to such service period or Compensation. The Committee may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2.
 
 
 
 
 
(b)            The Participant shall specify on his or her Compensation Deferral
Agreement whether to allocate Deferrals to a Retirement/Termination Account or
to a Specified Date Account. If no designation is made, all Deferrals shall be
allocated to the Retirement/Termination Account. A Participant may also specify
in his or her Compensation Deferral Agreement the Payment Schedule applicable to
his or her Plan Accounts. If the Payment Schedule is not specified in a
Compensation Deferral Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 6.2.


















--------------------------------------------------------------------------------





4.2
 
Timing Requirements for Compensation Deferral Agreements.
 
 
 
 
 
(a) First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he or she has up
to 30 days following his or her initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year
after the date such election becomes irrevocable. The Compensation Deferral
Agreement described in this paragraph becomes irrevocable upon the end of such
30-day period. The determination of whether an Eligible Employee may file a
Compensation Deferral Agreement under this paragraph shall be determined in
accordance with the rules of Code Section 409A, including the provisions of
Treas. Reg. Section l.409A-2(a)(7).
 
 
 
 
 
(b)            Prior Year Election. Except as otherwise provided in this Section
4.2, Participants may defer Compensation by filing a Compensation Deferral
Agreement no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of December 31 of the year prior to the year in which the
Compensation deferred is earned.
 
 
 
 
 
(c)            Performance-Based Compensation. Participants may file a
Compensation Deferral Agreement with respect to Performance-Based Compensation
no later than the date that is six months before the end of the performance
period, provided that:
 
 
 
 
 
(i) the Participant performs services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the Compensation Deferral Agreement is submitted;
and
(ii) the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.


A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant's death or Disability or upon a Change in
Control prior to the satisfaction of the performance criteria, will be void.
 
 
 
 
 
(d) Short-Term Deferrals. Compensation that meets the definition of a
"short-term deferral" described in Treas. Reg. Section l.409A-l (b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a Change in Control.




















--------------------------------------------------------------------------------







 
 
(e)            Certain Forfeitable Rights. With respect to a legally binding
right to a payment in a subsequent year that is subject to a forfeiture
condition requiring the Participant's continued services for a period of at
least twelve months from the date the Participant obtains the legally binding
right, an election to defer such Compensation may be made on or before the 30th
day after the Participant obtains the legally binding right to the Compensation,
provided that the election becomes irrevocable at least twelve months in advance
of the earliest date at which the forfeiture condition could lapse. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
after such 30th day. If the forfeiture condition applicable to the payment
lapses before the end of the required service period as a result of the
Participant's death or Disability or upon a Change in Control the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section.
 
 
 
 
 
(f)           Company Awards. Participating Employers may unilaterally provide
for deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation. If no specific negotiation has occurred for such award,
the award shall not be eligible for deferral.
 
 
 
 
 
(g)           "Evergreen" Deferral Elections. The Committee, in its discretion
may provide in
the Compensation Deferral Agreement that such Compensation Deferral Agreement
will continue in effect for each subsequent year or performance period. Such
"evergreen" Compensation Deferral Agreements will become effective with respect
to an item of Compensation on the date such election becomes irrevocable under
this Section 4.2. An evergreen Compensation Deferral Agreement may be terminated
or modified
prospectively with respect to Compensation for which such election remains
revocable under this Section 4.2. A Participant whose Compensation Deferral
Agreement is cancelled in accordance with Section 4.6 will be required to file a
new Compensation Deferral Agreement under this Article IV in order to recommence
Deferrals under the Plan.
 
 
 
4.3
 
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).
 
 
 
4.4
 
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant's Compensation.
 
 
 
4.5
 
Vesting. Participant Deferrals shall be 100% vested at all times.
 
 
 
4.6
 
Cancellation of Deferrals. The Committee may cancel a Participant's Deferrals
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer's
qualified 401(k) plan,
 
 
 














--------------------------------------------------------------------------------





 
 
for the balance of the Plan Year in which the hardship distribution occurs, and
(iii) during periods in which the Participant incurs the Disability.





ARTICLE V
Company Contributions
5.1
 
Discretionary Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Participating Employer. The
Participant shall specify on his or her Company Contribution Agreement whether
to allocate Company Contributions to a Retirement/Termination Account or to a
Specified Date Account. If no designation is made, all Company Contributions
shall be allocated to the Retirement/Termination Account. A Participant may also
specify in his or her Company Contribution Agreement the Payment Schedule
applicable to his or her Plan Accounts. If the Payment Schedule is not specified
in a Company Contribution Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 6.2.
 
 
 
5.2
 
Vesting. Company Contributions described in Section 5.1, above, and the Earnings
thereon, shall vest in accordance with the vesting schedule(s) established by
the Committee at the time that the Company Contribution is made. In all events,
all Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed; (ii) the
Disability of the Participant, (iii) Retirement of the Participant, or (iv) a
Change in Control. The Participating Employer may, at any time, in its sole
discretion, increase a Participant's vested interest in a Company Contribution.
The portion of a Participant's Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section
5.2 shall be forfeited.










--------------------------------------------------------------------------------







ARTICLE VI
Benefits
6.1
 
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:
 
 
 
 
 
(a) Retirement Benefit. Upon the Participant's Separation from Service due to
Retirement, he or she shall be entitled to a Retirement Benefit. The Retirement
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the vested and unpaid balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced. The Retirement Benefit shall be based on the value of such Account(s)
as of the end of the month prior to the month in which payment is made. Subject
to any modifications made under Article VII, payment of the Retirement Benefit
will be made or begin in the earlier of January or July of the year after the
Participant's Separation from Service which is at least 6 months after such
Separation from Service. If the Retirement Benefit is payable in annual
installments, the second payment will be made in January of the year following
payment commencement and each subsequent installment will be paid In January of
subsequent years.
 
 
 
 
 
(b) Termination Benefit. Upon the Participant's Separation from Service for
reasons other than death, Disability or Retirement, he or she shall be entitled
to a Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account and (i) if the
Retirement/Termination Account is payable in a lump sum, the vested and unpaid
balances of any Specified Date Accounts, or (ii) if the Retirement/Termination
Account is payable in installments, the vested portion of any Specified Date
Accounts with respect to which payments have not yet commenced. The Termination
Benefit shall be
based on the value of such Account( s) as of the end of the month prior to the
month in which payment is made. Subject to any modifications made under Article
VII, payment of the Termination Benefit will be made or begin in the earlier of
January or July of the year after the Participant's Separation from Service
which is at least 6 months after such Separation from Service. If the
Termination Benefit is payable in annual installments, the second payment will
be made in January of the year following payment commencement and each
subsequent installment will be paid in January of subsequent years.
 
 
 
 
 
(c) Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of the last day in December of the year prior to the
year designated by the Participant at the time the Account was established.
Payment of the Specified










--------------------------------------------------------------------------------





 
 
Date Benefit will be made or begin in January of the designated year. If the
Specified Date Benefit is payable in annual installments, the second payment
will be made in January of the year following payment commencement and each
subsequent installment will be paid in January of subsequent years.
 
 
 
 
 
(d) Disability Benefit. Upon a determination by the Committee that a Participant
is Disabled, he or she shall be entitled to a Disability Benefit. The Disability
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the vested and unpaid balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced. The Disability Benefit shall be based on the value of the Accounts as
of the last day in December of the year in which the Participant was determined
to be Disabled. Payment of the Disability Benefit will be made or begin in
January
of the year following the year the Participant's Disability is determined. If
the Disability Benefit is payable in annual installments, the second payment
will be made in January of the year following payment commencement and each
subsequent installment will be paid in January of subsequent years.
 
 
 
 
 
(e)           Death Benefit. In the event of the Participant's death prior to
commencement of his or her Retirement Benefit, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit. The Death Benefit shall
be equal to the vested portion of the Retirement/Termination Account and the
unpaid balances of any Specified Date Accounts. The Death Benefit shall be based
on the value of the Accounts as of the last day in December prior to the year in
which payment is made. Payment of the Death Benefit will be made in January of
the year after the Participant's death.
 
 
 
 
 
(f) Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant's assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant's
Retirement/Termination Account until












--------------------------------------------------------------------------------





 
 
depleted and then from the vested Specified Date Accounts, beginning with the
Specified Date Account with the latest payment commencement date. Emergency
payments shall be paid in a single lump sum within the 90-day period following
the date the payment is approved by the Committee.
 
 
 
6.2
 
Form of Payment.
 
 
 
 
 
(a) Retirement Benefit. A Participant who is entitled to receive a Retirement
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement or
Company Contribution Agreement (or as modified under the provisions of Article
VII) to have such benefit paid in substantially equal annual installments over a
period of up to ten (10) years, commencing on the date as referenced in 6.l(a)
 
 
 
 
 
(b) Termination Benefit. A Participant who is entitled to receive a Termination
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement or
Company Contribution Agreement (or as modified under the provisions of Article
I)         to have such benefit paid in substantially equal installments over a
period of up to five (5) years, commencing on the date as referenced-in 6.l(b).
 
 
 
 
 
(c) Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
or Company Contribution Agreement (or as modified under the provisions of
Article
I)         with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of up to 5
years, commencing on the date as referenced in 6.l(c)


Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the vested and unpaid balance of a Specified Date
Account with respect to which payments have not commenced shall be paid in
accordance with the form of payment applicable to the Retirement, Termination,
Disability or Death Benefit, as applicable. If such benefit is payable in a
single lump sum, the vested and unpaid balance of all Specified Date Accounts
(including those in pay status) will be paid in a lump sum.
 
 
 
 
 
(d)           Disability Benefit. A Participant who is entitled to receive a
Disability Benefit shall receive payment of such benefit in accordance with the
form of payment applicable to the Retirement Benefit.
 
 
 
 
 
(e) Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.
 
 
 
 
 
(f) Change in Control. A Participant shall receive his or her Retirement or
Termination Benefit in a single lump sum payment equal to the unpaid balance of
















--------------------------------------------------------------------------------





 
 
all of his or her Accounts if Separation from Service occurs within 12 months
following a Change in Control.


A Participant or Beneficiary receiving installment payments when a Change in
Control occurs will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.
 
 
 
 
 
(g) Small Account Balances. The Committee may, in its sole discretion which
shall be evidenced in writing no later than the date of payment, elect to pay
the value of
the Participant's Accounts upon a Separation from Service in a single lump sum
if the balance of such Accounts is not greater than the applicable dollar amount
under Code Section 402(g)(l)(B), provided the payment represents the complete
liquidation of the Participant's interest in the Plan.
 
 
 
 
 
(h) Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a)by (b), where (a) equals the Account Balance as of the
Valuation Date and (b) equals the remaining number of installment payments.


For purposes of Article VII, installment payments will be treated as a single
form of payment.
 
 
 
6.3
 
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section l.409A- 3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
l.409A-2(b)(7). If the Plan receives a domestic relations order
(within the meaning of Code Section 414(p)( 1)(B)) directing that all or a
portion of a Participant's Accounts be paid to an "alternate payee," any amounts
to be paid to the alternate payee(s) shall be paid in a single lump sum.
 
 
 
6.4
 
Transition Election. Notwithstanding any provision of the Plan to the contrary,
a Participant may elect, to the extent authorized by the Committee and in no
event later than December 31, 2008, to receive any amount from his or her vested
Accounts in a single lump sum, payable on July 1, 2009; provided, however, that
such election shall not cause amounts otherwise scheduled to be paid in 2008 to
be deferred to 2009 and further provided that all requirements of IRS Notice
2007-86 have been met.



ARTICLE VII
Modifications to Payment Schedules





--------------------------------------------------------------------------------





7.1
 
Participant's Right to Modify.  A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. Notwithstanding
the foregoing, prior to January 1, 2009, the Committee may permit a Participant
to modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, and without regard to Sections 7.2, 7.3 and 7.4 hereof, provided such
modification complies with the requirements of lRS Notice 2007-86.
 
 
 
7.2
 
Time of Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.
 
 
 
7.3
 
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the original Payment Schedule.
Under no circumstances may a modification election result in an acceleration of
payments in violation of Code Section 409A.
 
 
 
7.4
 
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.
 
 
 
7.5
 
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.



ARTICLE VIII
Valuation of Account Balances; Investments
8.1
 
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.
 
 
 
8.2
 
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant's investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII ("investment allocation").
 
 
 
8.3
 
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of














--------------------------------------------------------------------------------





 
 
investment options shall not be effective with respect to any period prior to
the effective date of such change.
 
 
 
8.4
 
Investment Allocations. A Participant's investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant's
investment allocation. A Participant's investment allocation shall be used
solely for purposes of adjusting the value of a Participant's Account Balances.


A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant's
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in
accordance with procedures adopted by the Committee. Changes shall become
effective on the same Business Day or, in the case of investment allocations
received after a time specified by the Committee, the next Business Day, and
shall be applied prospectively.
 
 
 
8.5
 
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee, or in such other investment option as
determined by the Committee.














--------------------------------------------------------------------------------









ARTICLE IX
Administration
9.1
 
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.
 
 
 
9.2
 
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.










--------------------------------------------------------------------------------







 
 
Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement Committee. Notwithstanding the foregoing, neither the Committee nor
the officer described above shall have authority to direct investment of trust
assets under any rabbi trust described in Section 11.2.


The Participating Employer shall, with respect to the Committee identified under
this Section, (i) pay all reasonable expenses and fees of the Committee, (ii)
indemnify the Committee (including individuals serving as Committee) against any
costs, expenses and liabilities including, without limitation, attorneys' fees
and expenses arising in connection with the performance of the Committee
hereunder, except with respect to matters
resulting from the Committee's gross negligence or willful misconduct and (iii)
supply full and timely information to the Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Committee may reasonably require.
 
 
 
9.3
 
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any
Income taxes required by law to be withheld in respect of-such-payment(or
credit). Withholdings for FICA and FUTA taxes with respect to amounts credited
to the Plan shall be deducted from Compensation that has not been deferred to
the Plan.
 
 
 
9.4
 
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the
Participating Employer shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Participating Employer consents in writing to such settlement
or compromise.
 
 
 
9.5
 
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.
 
 
 
9.6
 
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and
































--------------------------------------------------------------------------------





 
 
application of the Plan and the rules and regulations thereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.





ARTICLE X
Amendment and Termination
 
 
 
10.1
 
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.
 
 
 
10.2
 
Amendments. The Company, by action taken by its Board of Directors or its
delegate, may amend the Plan at any time and for any reason, provided that any
such amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Board of Directors of the Company
may delegate to the Committee the authority to amend the Plan without the
consent of the Board of Directors for the purpose of (i)conforming the Plan to
the requirements of law, (ii) facilitating the administration of the Plan, (iii)
clarifying provisions based on the Committee's interpretation of the document
and (iv) making such other amendments as the Board of Directors may authorize.
Following a Change in Control, the Plan may not be amended without the written
consent of at least 75% of the Participants, unless otherwise required to
conform with Code Section 409A or other provisions of law.
 
 
 
10.3
 
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent provided by and in accordance
with Treas. Reg. Section
1.409A-3(j)(4)(ix). If a Participating Employer terminates its participation in
the Plan, the benefits of affected Employees shall be paid at the time provided
in Article VI.
 
 
 
10.4
 
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.



ARTICLE XI
Informal Funding
11.1
 
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken












--------------------------------------------------------------------------------





 
 
pursuant to its provisions, shall, create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Participating Employers and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.
 
 
 
11.2
 
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.



ARTICLE XII
Claims
12.1
 
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee, or its delegate, which shall make
all determinations concerning such claim. Any claim filed with the Committee and
any decision by the Committee denying such claim shall be in writing and shall
be delivered to the Participant or Beneficiary filing the claim (the
"Claimant").
 
 
 
 
 
(a) In General. Notice of a denial of benefits (other than Disability benefits)
will be provided within ninety (90) days of the Committee's receipt of the
Claimant's claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial ninety (90) day
period. The extension will not be more than ninety (90) days from the end of the
initial ninety (90) day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.
 
 
 
 
 
(b) Disability Benefits. Notice of denial of Disability benefits will be
provided within forty-five (45) days of the Committee's receipt of the
Claimant's claim for Disability benefits. If the Committee determines that it
needs additional time to review the Disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial
forty-five (45) day period. If the Committee determines that a decision cannot
be made within the first extension period due to matters beyond the control of
the Committee, the time
period for making a determination may be further extended for an additional
thirty
(30) days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial thirty (30) day
extension. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Committee expects to
furnish a notice of decision, the specific standards on which such entitlement
to a benefit is based, the unresolved














--------------------------------------------------------------------------------





 
 
issues that prevent a decision on the claim and any additional information
needed to resolve those issues. A Claimant will be provided a minimum of
forty-five (45) days to submit any necessary additional information to the
Committee. In the event that a thirty (30) day extension is necessary due to a
Claimant's failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.
 
 
 
 
 
(c) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (i) cite the pertinent
provisions of the Plan document and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant's right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. In the case of
a complete or partial denial of a Disability benefit claim, the notice shall
provide a statement that the committee will provide to the Claimant, upon
request and free of charge, a copy of any internal rule, guideline, protocol, or
other similar criterion that was relied upon in making the decision.
 
 
 
12.2
 
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the "Appeals Committee"). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered "relevant" if the information (i) was
relied upon in making a benefits determination,(ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.
 
 
 
 
 
(a) In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than sixty
(60) days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within sixty (60) days following receipt of the appeal (or within one
hundred and twenty (120) days after such receipt, in a case where there are
special circumstances requiring extension of time for reviewing the appealed
claim). If an
























--------------------------------------------------------------------------------





 
 
extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.
 
 
 
 
 
(b) Disability Benefits. Appeal of a denied Disability benefits claim must be
filed in writing with the Appeals Committee no later than one hundred eighty
(180) days after receipt of the written notification of such claim denial. The
review shall be conducted by the Appeals Committee (exclusive of the person who
made the initial adverse decision or such person's subordinate). In reviewing
the appeal, the Appeals Committee shall (i) not afford deference to the initial
denial of the claim,
(i) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant's disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual and
identify the medical or vocational experts whose advice was obtained with
respect to the (ii) initial benefit denial, without regard to whether the advice
was relied upon in making the decision. The Appeals Committee shall make its
decision regarding the merits of the denied claim within forty-five (45) days
following receipt of the appeal (or within ninety (90) days after such receipt,
in a case where there are special circumstances requiring extension of time for
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Appeals Committee expects to render the
determination on review. Following its review of any additional information
submitted by the Claimant, the Appeals Committee shall render a decision on its
review of the denied claim.
 
 
 
 
 
(c) Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial
in plain language.


The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant's claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant's right to bring
an action under Section 502(a) of ERISA.


































--------------------------------------------------------------------------------





 
 
(d) For the denial of a Disability benefit, the notice will also include a
statement that
the Appeals Committee will provide, upon request and free of charge, (i) any
internal rule, guideline, protocol or other similar criterion relied upon in
making the decision, (ii) any medical opinion relied upon to make the decision
and (iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.
 
 
 
12.3
 
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.


The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys' fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee's gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.
 
 
 
12.4
 
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.


If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys' fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a "change in control" as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant's or Beneficiary's Account Balance.
 
 
 












--------------------------------------------------------------------------------





12.5
 
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.





ARTICLE XIII
General Provisions
13.1
 
Assignment. No interest of any Participant, spouse or Beneficiary under this
Plan and no benefit payable hereunder shall be assigned as security for a loan,
and any such purported assignment shall be null, void and of no effect, nor
shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee
has the discretion to make payments to an alternate payee in accordance with the
terms of a domestic relations order (as defined in Code Section 414(p)(l )(B)).


The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.
 
 
 
13.2
 
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant's beneficiaries resulting from a deferral of income pursuant to the
Plan.
 
 
 
13.3
 
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.
 
 
 
13.4
 
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:
 
 
 



Intuit Inc.
ATTN: SENIOR VICE PRESIDENT, HUMAN RESOURCES
2700 Coast Avenue Mountain View, CA 94043 OR ·
P.O.Box 7850
Mountain View, CA 94039



























--------------------------------------------------------------------------------





 
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.
 
 
 
13.5
 
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.
 
 
 
13.6
 
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.


 
 
 
13.7
 
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems
reasonable and appropriate to locate the payee, shall stop payment on any
uncashed checks and may discontinue making future payments until contact with
the payee is
restored.
 
 
 
13.8
 
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.
 
 
 
13.9
 
Governing Law. To the extent not preempted by ERISA, the laws of the State of
California shall govern the construction and administration of the Plan.
 
 
 



IN WITNESS WHEREOF, the undersigned executed this Plan as of the 23rd day of
December,
2008, to be effective as of the Effective Date.
Intuit Inc.
By: Jim Grenier (Print Name)
Its: Chairman of the EBAC (Title) (VP)
/s/ JIM GRENIER (Signature)





